DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 1/21/2021.
Claims 1, 2, 5-12, and 15-20 are pending. Claims 1, 11, and 18 are independent.
The previous rejection of claims 1, 2, 5-12, and15-20 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-8, 10-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 9,575,996) in view of Kim et al. (US2016/0210963) and Sa et al. (US 9,721,024).


In regards to claim 1, Yao substantially discloses a method for sending images of stickers during a chat session of an instant messaging tool between a first user at a transmit terminal and a second user at a receive terminal, the method being performed by the transmit terminal and comprising: 
Yao col4 ln33-35, detects user provided input); 
separately querying the popular sticker data and the recently-used sticker data to identify multiple sticker images associated with respective expression words that correspond to the one or more keywords from the input content, wherein the expression words associated with the identified sticker images correspond to feelings or moods expressed by the identified sticker images respectively (Yao col4 ln42-55 col7 ln56-67, identifies images according to popularity and user history); and 
Sending, without user instructions, the one sticker image in form of a new message of the chat session to be displayed at the receive terminal (Yao col8 ln45-52, displays recommended images).  
Yao does not explicitly disclose storing, at the terminal, popular sticker data and recently-used sticker data;
recognizing the input content and obtaining one or more keywords from the input content;
for each if the multiple sticker images, extracting statistics data from the corresponding popular sticker data and the recently-used sticker data by the first user at the transmit terminal;
selecting, by the terminal and without user instructions, one sticker image from the multiple sticker images according to a preset sticker sending policy, wherein the preset sticker sending policy comprises: 

Ranking the subset of sticker images according to user attributes indicative of the first user at the transmit terminal;
Selecting, from the subset of sticker images, the one sticker image according to the ranking.
However Kim et al. substantially disclose storing, at the terminal, popular sticker data and recently-used sticker data (Kim et al. para[0142], stores usage data about stickers);
recognizing the input content and obtaining one or more keywords from the input content (Kim et al. para[0098]-[0099], identifies keywords in input content);
for each if the multiple sticker images, extracting statistics data from the corresponding popular sticker data and the recently-used sticker data by the first user at the transmit terminal (Kim et al. para[0168]-[0169], determines statistics about use of sticker images);
selecting, by the terminal and without user instructions, one sticker image from the multiple sticker images according to a preset sticker sending policy (Kim et al. para[0144], automatically selects highest ranked sticker), wherein the preset sticker sending policy comprises: 
Identifying, from the multiple sticker images, a subset of sticker images based on the statistics data (Kim et al. fig. 11 para[0145], selects subset of sticker images based on statistics data of user utterances);
Kim et al. fig. 11 para[0147]-[0148], ranks sticker images based on user attributes);
Selecting, from the subset of sticker images, the one sticker image according to the ranking (Kim et al. para[0150], selects the sticker with the highest ranking from the subset).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined emoticon recommendation method of Yao with the sticker selection method of Kim et al. in order to automatically provide stickers relating to the current dialogue (Kim et al. para[0007]-[0008]).
Yao does not explicitly disclose storing, at the transmit terminal, popular sticker data used by a plurality of users of the instant messaging tool and recently-used sticker data used by the first user.
However storing, at the transmit terminal, popular sticker data used by a plurality of users of the instant messaging tool and recently-used sticker data used by the first user (Sa et al. col11 ln25-40 and col20 ln63 to col21 ln19, ranks stickers (ideograms) on popularity relative to a group of users and history of an individual user);
It would have been obvious to one of ordinary skill in the art at before the effective filing date to have combined the emoticon recommendation method of Yao with the ranking system of Sa et al. in order to identify stickers related to text input by a user (Sa et al. col10 ln58 to col11 ln24).


recognizing the input content to obtain a corresponding recognition result (Yao et al. col4 ln42-55); and 
obtaining the one or more keywords according to the recognition result (Yao et al. col4 ln42-55).  

In regards to claim 5, Yao as modified by Kim et al. and Sa et al. substantially discloses the method according to claim 1, wherein the sending, without user instructions, the one sticker image in form of a new message of the chat session to be displayed at the receive terminal comprises:
Sending the one sticker image in the form of a new message of the chat session to be displayed at the receive terminal without any user input (Kim et al. para[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined emoticon recommendation method of Yao with the sticker selection method of Kim et al. in order to automatically provide stickers relating to the current dialogue (Kim et al. para[0007]-[0008]).

In regards to claim 6, Yao as modified by Kim et al. and Sa et al. substantially discloses the method according to claim 1, wherein the sending the  one sticker image in form of a new message of the chat session to be displayed at the receive terminal comprises: 
Sa et al. col11 ln56 to col12 ln12).
It would have been obvious to one of ordinary skill in the art at before the effective filing date to have combined the emoticon recommendation method of Yao with the ranking system of Sa et al. in order to identify stickers related to text input by a user (Sa et al. col10 ln58 to col11 ln24).

In regards to claim 7, Yao as modified by Kim et al. and Sa et al. substantially discloses the method according to claim 1, further comprising: 
displaying the one sticker image in the chat session at the transmit terminal (Yao col8 ln45-52); and 
rendering the input content at the receive terminal (Yao col1 ln33-41).  

In regards to claim 8, Yao as modified by Kim et al. and Sa et al. substantially discloses the method according to claim 7, wherein rendering the input content at the receive terminal comprises: 
displaying the input content in a text format next to the one sticker image in the chat session (Yao col8 ln45-52).  

In regards to claim 10, Yao as modified by Kim et al. and Sa et al. substantially discloses the method according to claim 7, further comprising: altering an appearance of the one sticker image in the chat session while rendering the input content at the receive terminal (Yao col1 ln33-41).  

Claims 11, 12, and 15-17 recite substantially similar limitations to claim 1, 2, and 5-7. Thus claims 11, 12, and 15-17 are rejected along the same rationale as claims 1, 2, and 5-7. 

Claims 18-20 recite substantially similar limitations to claims 1, and 6-7. Thus claims 18-20 are rejected along the same rationale as claims 1, and 6-7.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Kim, Sa et al. and Zhang et al. (US 2014/0324414).

In regards to claim 9, Yao as modified by Kim et al. and Sa et al. substantially discloses the method according to claim 7,  
Yao does not explicitly disclose wherein rendering the input content at the receive terminal comprises: playing the input content in an audio format using a speaker of the transmit terminal.
However Zhang et al. substantially discloses wherein the operation of rendering the input content at the receive terminal comprises: playing the input content in an audio format using a speaker of the transmit terminal (Zhang et al. para[0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the selection method of Yao with the audio method of Zhang et al. in order to convert audio to text and identify keywords (Zhang et al. para[0027]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-12, and 15-20 have been considered but are moot because the arguments do not apply the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178